DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 13-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3-9 and 12-14 of copending Application No. 15/118,188 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they essentially claim identical methods with identical parts and material worked upon.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-23 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gaillard et al. (US PG Pub. 2013/0248087) in view of Jentgens et al. (US PG Pub. 2007/0175570).
Regarding Claims 1 and 27: Gaillard et al. disclose a method of producing a pre-impregnated fibrous material comprising a fibrous material of continuous fibers and a thermoplastic polymer matrix ([0005], Gaillard et al. disclose either thermoplastic or thermosetting polymers may be used.  While the description deals mainly with thermoset polymers it is the Examiner’s position that a person having ordinary skill in the art at the time of invention would have found the necessary changes between thermoset and thermoplastic to be obvious and well within the skill of a routineer in the art (see also Jentgens et al.).  Gaillard et al. further disclose said pre-impregnated fibrous material is produced in a plurality of parallel unidirectional ribbons (several strips, [0039], Figure 5, and description thereof ([0058]), and wherein said method comprises the following steps: i) an impregnation step of said fibrous material in the form of rovings (Gaillard et al. describe the fibrous material may be in the form of fibers, felts, strips, sheets, braids, rovings, or fragments or continuous fibers ([0002]), said fanned out rovings ([0007]) in a fluidized bed of powdered thermoplastic or thermoset polymer powder ([0004]) having a diameter preferably in the range of 50-150 um ([0043], overlapping ranges are prima facie obvious).  Given those teachings a person having ordinary skill in the art at the time of invention would have found it obvious to modify the teachings of Gaillard et al. to use thermoplastic or thermoset polymers having an average particle size of below 125 um. Additionally while Gaillard et al. do not specifically disclose the amount of polymer being controlled by the residence time of the rovings in the fluidized polymer bed, the amount of time the fibers are exposed to the fluidized powder would intrinsically control the amount of powder retained in the rovings and Gaillard does not disclose intentionally charging the fibers. Further as described above Jentgens et al. disclose the rovings are fanned out and further describe that san fanning allows the fibers to be “more uniformly coated in the coating process” ([0007], last sentence).  Further paragraph [0045] specifically discloses that a “plurality of deflection roller or deflection rods (which correspond to Applicants claimed tensioning device) for fanning out and tautening 
Regarding Claim 2: Gaillard et al. and Jentgens et al. disclose the invention as described in claim 1. Gaillard et al further disclose wherein the volume percentage of said polymer or mixture of polymers relative to said fibrous material varies from 45% to 65% (50/50 by vol., [0161]). 
Regarding Claim 3: Gaillard et al. and Jentgens et al. disclose the invention as described in claim 1. Gaillard et al. do not specifically disclose residence time.  However Jentgens et al. disclose that the amount of a coating is dependent upon the residence time ([0048]).  Given those teachings a person having ordinary skill in the art at the time of invention would have found the residence time to be a result effective variable dependent upon the desired coating amount.  
Regarding Claims 6-8: Gaillard et al. and Jentgens et al. disclose the invention as described in the rejection of Claim 1.  As described above, Jentgens et al. disclose a impregnating a fanned out rovings in order to more uniformly coat the fibers of the tow ([0004], while not specifically described it is assumed the fanning is done to 100 percent (i.e. a single layer)).  Said fanning being accomplished by four deflection rods (cylindrical tensioning devices) ([0045] and [0054])
Regarding Claims 9 and 10: Gaillard et al. and Jentgens et al. disclose the invention as described in the rejection of Claim 1. Jentgens further disclose the roving and the tangent of the tension roller forming an angle between 0° and 89° (specifically 0° (see Figure 1))
Regarding Claims 11 and 12: Gaillard et al. and Jentgens et al. disclose the invention as described in the rejection of Claim 1.  Jentgens further disclose two compression rollers having an angle formed between the roving and roller and the two rollers having a distance between 0 and a distance corresponding to the dimension of the tank minus the dimensions of the compression rollers (see Figure 1).
Regarding Claim 13, 20-22: Gaillard et al. and Jentgens et al. disclose the invention as described in the rejection of Claim 1. As described above, Gaillard et al. further disclose either thermoplastic or thermosetting polymers may be used.  Jentgens et al. disclose the polymer may be thermoplastic or thermoset ([0004]).  Jentgens et al. further disclose various thermoplastic polymers and additives to be used ([0032] and [0034]). Given those teachings, a person having ordinary skill in the art at the time of invention would have found the use of various known polymers to be obvious dependent upon the desired properties of the final product and in consideration of processing conditions.   
Regarding Claims 14 and 15: Gaillard et al. and Jentgens et al. disclose the invention as described in the rejection of Claim 1. Gaillard et al. further disclose wherein the calendering step ii) is performed using a plurality of heating calendars ([0117]). Gaillard et al. further disclose the system having calendar means that are regulated by servo control system ([0117])
Regarding Claims 16 and 19: Gaillard et al. and Jentgens et al. disclose the invention as described in the rejection of Claim 1.  Gaillard et al. further disclose wherein said heating calender(s) at step ii) comprise an integrated heating system via induction or microwave, 
Regarding Claim 17: Gaillard et al. and Jentgens et al. disclose the invention as described in the rejection of Claim 1. Gaillard et al. further disclose wherein said heating calender(s) at step ii) are coupled to an additional rapid heating device positioned before and/or after said (each) calender, in particular a microwave or induction heating device combined with the presence of carbon fillers in said polymer or in said mixture of polymers ([0134]-[0136]), or an infrared IR or Laser heating device, or via direct contact with another heat source such as a flame, Laser and furnace heating is also discussed ([0132]).
Regarding Claim 18: Gaillard et al. further disclose wherein said impregnation step i) is completed by a coating step of said plurality of parallel rovings after the fluidized bed impregnation, with a molten thermoplastic polymer which may be the same or different from said thermoplastic polymer of said impregnation, said coating step being performed before said calendering step ii), said molten polymer preferably being of same type as said polymer of said aqueous dispersion, preferably said coating being performed via crosshead extrusion (30) relative to said plurality of parallel rovings ([0029], Gaillard et al. disclose impregnation may be done using extrusion directly onto the fiber rovings).  Given those teachings, and absent a showing of unexpected results, a person having ordinary skill in the art at the time of invention would have found the choice of polymer to be a matter of routine optimization/design choice.
Regarding Claim 23: Gaillard et al. further disclose wherein said fibrous material comprises continuous fibers selected from among carbon, glass, silicon carbide, basalt, silica fibers, natural fibers, or thermoplastic fibers having a glass transition temperature Tg higher than the Tg of said polymer or said mixture of polymers when the latter are amorphous, or having a .
Response to Arguments
Applicant's arguments filed 6 November 2020 have been fully considered but they are not persuasive.  Applicant argues that Jentgens et al. fails to disclose the simultaneous fanning and impregnation of the fibers in the fiber bath.  This is unpersuasive as described above because (as described above) Further paragraph [0045] specifically discloses that a “plurality of deflection roller or deflection rods (which correspond to Applicants claimed tensioning device) for fanning out and tautening the fibers is present in the fluidized bath” and therefore Jentgens et al. specifically teach that the fibers are fanned simultaneously with the coating in the fluidized bath at least while being in contact with a portion or the whole of the surface of the tension device.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521.  The examiner can normally be reached on CST 10-4 Monday and Wednesday and 10-8 Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J GRUN/Primary Examiner, Art Unit 1744